PER CURIAM.
Samuel Gibson appeals his convictions and sentences for armed burglary of a dwelling, grand theft, possession of a firearm by a convicted felon and carrying a concealed weapon. We affirm his convictions and sentences with the exception of the enhancement portion of his sentence, which we reverse. The trial court failed to make the findings mandated by section 775.084(1)(a)3 and 4, Florida Statutes (1989). See Van Bryant v. State, 602 So.2d 582 (Fla. 4th DCA 1992). On remand, the trial court may sentence appellant as a habitual offender upon making the findings required by section 775.-084(1)(a).
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
DELL and GUNTHER, JJ., and OWEN, WILLIAM C., Jr., Senior Judge, concur.